Citation Nr: 1827053	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-38 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, COWAC


THE ISSUE

Whether the September 2014 discontinuation of the Veteran's Vocational Rehabilitation and Employment (VR&E) benefits was proper.


REPRESENTATION

Veteran represented by:	George Sink


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 determination of the VR&E service of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran did not maintain satisfactory cooperation or conduct in the VR&E program, failed to attend scheduled appointments with the vocational rehabilitation counselor (VRC), failed to attend trainings, and failed to sustain the required grade point average (GPA).

2.  VA made reasonable efforts to assist the Veteran in rectifying the unsatisfactory cooperation and conduct, including repeatedly notifying the Veteran about the status of his claim and allowing him the opportunity to take the actions he needed to proceed with the claim. 

3.  No mitigating circumstances, including effects of the service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, exist such that placement in a discontinuance status rather than interrupted status would be inappropriate.


CONCLUSION OF LAW

The criteria for entitlement to additional VR&E services under the provisions of Chapter 31, Title 38, United States Code have not been met.  38 U.S.C. §§ 3101 (2012); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.52, 21.53, 21.198, 21.364 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, the United States Court of Appeals for Veterans Claims (Court or CAVC) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, which is the case here.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For this reason, the Board finds that the VCAA does not apply.    

II.  VR&E 

The purpose of Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable eligible veterans to achieve independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C. § 3100 (2012); 38 C.F.R. §§ 21.1(a), 21.70 (2017).  Under Chapter 31, the Secretary of VA is given broad authority to make awards and determine the scope of vocational rehabilitation services and assistance.  See Kandik v. Brown, 9 Vet. App. 434 (1996).

Essentially, basic entitlement to Chapter 31 benefits exists when a veteran has a service-connected disability that is rated at least 20 percent disabling, and the veteran is found by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C. § 3102 (2012); 38 C.F.R. § 21.40 (2017). 

For veterans pursuing a vocational rehabilitation program or an employment program, VA and the participating veteran develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. §§ 21.1(b)(3), 21.80 (2017).  A vocational rehabilitation specialist or counseling psychologist has the primary role in carrying out VA's responsibility for preparing and implementing the plan.  38 C.F.R. § 21.92 (2017). 

If the veteran and VA staff do not reach an agreement on the terms of the plan, the disagreement is appealable to the Board.  38 C.F.R. § 21.98 (2017).

The successful development and implementation of a program of rehabilitation services require the full and effective participation of the veteran in the rehabilitation process.  The responsibilities of a veteran as a participant in the program, and of VA staff as administrators of the program, are described in 38 C.F.R. § 21.362 (2017).  A veteran requesting or being provided services under Chapter 31 must cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan, arrange a schedule which allows him to devote the time needed to attain the goals of the rehabilitation plan, seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan, and conform to procedures established by VA governing pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c) (2017). 

VA will discontinue a Veteran's case and assign the case to discontinued status for reasons including but not limited to cases where such Veteran declines to initiate or continue rehabilitation process; where a Veteran's conduct or cooperation becomes unsatisfactory, services and assistance may be discontinued and assigned to discontinued status as determined under provisions of 38 C.F.R. §§ 21.362, 21.364.  38 C.F.R. § 21.198 (2017).

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. § 21.364(a)(1)(2).

The Board notes that if a veteran has a service-connected disability rated as 50 percent or more disabling, then VR&E Officer shall review each case in which discontinuance is being considered for a veteran.  The VR&E Officer may utilize existing resources to assist in the review, including referral to the Vocational Rehabilitation Panel (VRP).  38 C.F.R. § 21.198(b)(7) (2017).

Analysis

The Veteran contends that he is entitled to continued Chapter 31 benefits.  See Other: Notice of Disagreement received in March 2007 at 309.

The Board notes that the Veteran began participating in VR&E program in 1983.  See Education-General received in June 1999 at 2.  In August and November 1984, 1990, June 1993, October 2008, his case was discontinued for failure to attend classed, poor attitude and lack of motivation, lack of progress, and/or failure to attend counseling appointments.  See, e.g., Education-General received in July 1984; Education-General received in March 1989; Education-General received in October 1994; and Other received in March 2007 at 271.  In 2002, a rehabilitation counselor noted that for the past 20 years, the Veteran had been continuously employed in many different jobs.  See Education-General received in June 1999 at 2.  The counselor further noted that the Veteran reported problems with service-connected knee; however, the knee did not appear to be as severe as the Veteran portrayed.  Therefore, because the Veteran did not meet the criteria for a finding of serious employment handicap and an ETD dated of 1995, he was found no longer eligible for Chapter 31.  Additionally, the Veteran had had numerous opportunities to take advantage of Chapter 31 but never followed through with his rehabilitation plan.  See id.

In November 2008, the Veteran was found to be eligible for VR&E, and in the spring 2009, the St. Pauls, Minnesota VRC developed an Individualized Written Rehabilitation Plan (IWRP).  See Other; Closure Statement received in March 2007 at 317.  The Veteran decided, and the VRC agreed, that working in human resources or other related fields would be suitable and would not further aggravate the Veteran's service-connected disabilities.  See Other: Closure Statement received in May 2017 at 1.  In October 2011 when the VRC received the Veteran's case, the Veteran was not attending training.  See Other; Closure Statement received in March 2007 at 317.  From 2011-2012, the VRC made several unsuccessful attempts to contact the Veteran.  See id.  The Veteran was on academic suspension, but was able to register in fall 2013.  However, effective September 8, 2014, the Veteran was discontinued from the program for lack of progress in his Rehabilitation Plan.  See id.  For the courses he completed, he received non-passing grades and withdrew from the other attempted for-credit courses.  At the time of discontinuance, his cumulative GPA was 0.66, and he had been placed on academic suspension, twice.  Additionally, the Veteran declined employment services and was no longer pursuing Chapter 31 services.  See id.  

In his September 2014 Notice of Disagreement (NOD), the Veteran disagreed with the decision to discontinue his VR&E.  See Other: Notice of Disagreement received in March 2007 at 309.  He stated that he had an inadequate caseworker whom he never saw and did not keep in touch with him.  Because of the inadequate counseling, he was unable to get through his classes.  The Veteran further stated that the caseworker was always late with his tuition, and because of this, he was dropped from two classes.   

After review of all the lay and medical evidence of record, the Board finds that the criteria for entitlement to VR&E services under Chapter 31 are not met.  The weight of the evidence shows that the Veteran's cooperation with VR&E program was unsatisfactory.  During the Veteran's period of Rehabilitation services, he was provided with an initial assessment, rehabilitation counseling, medical services, vocational training, case management, tools or equipment, and financial planning.  See Other: VA VR&E Closure Report from a Plan Status received in March 2007 at 317.  However, the Veteran failed to report to appointments with the VRC on multiple occasions, failed to attend trainings, and did not maintain the required GPA.  Additionally, he declined employment services and was no longer pursuing Chapter 31 services.  See id.  

Regarding mitigating circumstances, the Board notes that theVeteran experienced financial difficulties (See, e.g., Education-General: Application and Public Voucher for Advancement from the Vocational Rehabilitation Revolving Fund received in July 2017; Financial Status Report (Submit with Waiver Request received in January 2010)).  In July 2017, a VA examiner stated that the Veteran's service-connected disabilities did not preclude him from performing sedentary and light duty tasks.  However, the Veteran declined employment service.  Therefore, the Board finds that the weight of the evidence is against finding that mitigating circumstances, including effects of the service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, exist such that placement in a discontinuance status rather than interrupted status would be inappropriate.  

Thus, the evidence shows that the Veteran's conduct and cooperation while participating in the VR&E program were unsatisfactory, and all reasonable counseling efforts were made but found not reasonably likely to be effective.  There are no mitigating circumstances that would make placing the Veteran's case in interrupted status, rather than discontinued status, more appropriate.  Given the substantial documentation in the claims file regarding his lack of cooportation, which is consistent with past behavior, the Board finds the Veteran's assertions regarding inadequate counseling not credible.

For these reasons, the evidence weighs against a finding that he is entitled to VR&E services, and the appeal is denied.



ORDER

The September 2014 discontinuation of the Veteran's Vocational Rehabilitation and Employment benefits was proper.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


